Citation Nr: 1332144	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  11-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left shoulder disorder, and if so, whether service connection is warranted.  

2.  Entitlement to an increased (compensable) rating for service-connected bursitis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1997.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, it was determined that new and material evidence had not been received to reopen the previously denied claim for a left shoulder disorder.  That decision also denied an increased (compensable) rating for service-connected right knee bursitis.  

It is noted that the Veteran's initial claim for service connection for a left shoulder disorder (tendonitis) was denied by the RO in April 2000, and the Veteran was notified in May 2000.  The Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A Travel Board hearing was held in September 2011 before the undersigned Veterans Law Judge, sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2012); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The reopened claim of entitlement to service connection for a left shoulder disorder and the claim for a compensable rating for service-connected right knee bursitis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In April 2000, the RO determined that service connection was not warranted for tendonitis of the left shoulder.  The Veteran was informed in writing of the adverse determination and his appellate rights in May 2000.  He did not submit a notice of disagreement (NOD) with the decision.   

2.  The additional documentation submitted since the April 2000 rating decision is new and material and raises a possibility of substantiating the Veteran's claim for service connection for a left shoulder disorder.  


CONCLUSION OF LAW

The April 2000 rating determination that service connection was not warranted for left shoulder tendonitis is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left shoulder disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for a left shoulder disorder.  As such, no discussion of VA's duty to notify and to assist is necessary.  

Application to Reopen 

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2012).   

Left Shoulder Disorder

Prior RO Decision

In April 2000, the RO determined that service connection was not warranted for a left shoulder disorder in that inservice left shoulder problems had resolved and that post service left shoulder tendonitis was unrelated.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2000.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records (STRs) show that he was treated for left shoulder pain from July-August 1989.  The diagnosis was shoulder impingement versus tendonitis.  By late August 1989, the condition was termed as resolving.  There was no further mention of shoulder problems in the remaining years of active duty treatment records.  When examined by VA in February 2000, a history of left shoulder pain and physical therapy was noted.  Range of motion (ROM) testing showed flexion and abduction from 0 to 180 degrees.  There was 0 to 90 degrees of external rotation and internal rotation.  Combined extension, adduction, and internal rotation movements caused some anterior superior left shoulder pain. There was no proximal biceptal pain.  There was mild acromioclavicular joint (ACJ) tenderness.  The assessment was subacute left shoulder tendonitis.  X-rays were normal.  

In July 2010, the Veteran sought to reopen his claim for service connection.  In December 2010, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a left shoulder disorder.  The current appeal ensued.  

New and Material Evidence

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that: 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2012).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted since the April 2000 rating determination consists of VA clinical and examination records; the transcript of a September 2011 Travel Board hearing; and a May 2011 brief in support of the Veteran's claim as provided by his service representative.  A June 2011 VA treatment record notes chronic left shoulder pain which had bothered him for years.  He reported a history of taking ibuprofen for his complaints.  His left shoulder problems were precipitated by exercising or lifting.  At the September 2011 hearing, he testified that he had never been pain free since injuring the shoulder during service.  (Hrg. tr. at pg. 13.)  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes assertions that he has chronic left shoulder problems that have existed since the inservice injury, and a recent treatment record shows treatment for left shoulder complaints.  It is not clear if current left shoulder problems are the same as noted at the time of the VA examination in 2000 as a thorough examination has not been conducted.  The Board finds that the Veteran's testimony is credible.  The VA treatment record and the Veteran's hearing testimony constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a left shoulder disorder is reopened.  


ORDER

As new and material evidence has been presented or secured, the claim for service connection for a left shoulder disorder is reopened; to this extent only, the appeal is granted.  


REMAND

In light of the reopening above, the Veteran's claim of entitlement to service connection for a left shoulder disorder is to be determined following a de novo review of the entire record.  

The Veteran asserts that service connection is warranted for a chronic left shoulder disorder in that the condition was initially manifest during service.  The evidence currently of record does not include a contemporaneous examination addressing what current left shoulder disorder is present, if any.  What is shown is that he was recently treated for left shoulder complaints which he attributes to his inservice injury.  Moreover, he provided testimony in which he stated that he has had left shoulder problems since inservice injury.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012); Jandreau, supra; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As to the Veteran's service-connected right knee bursitis, the Veteran was seen in June 2011 with right knee complaints.  At the September 2011 hearing, he testified as to limitation of ROM on occasion and to severe disability associated with the right knee about once per week.  (Tr. at pg. 4.)  Additional symptoms included sensitivity to touch and swelling.  (Tr. at pg. 6.)  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA evaluations would be helpful in resolving the issues raised by the instant appeal. 

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any health care provider who treated him for his left shoulder and right knee condition.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated from June 2011 to the present.  All reasonable attempts should be made to obtain any identified records.  The Veteran must be notified of the attempts made to obtain identified records, and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2012).  

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA joints examination(s) in order to determine the nature and etiology of his claimed chronic left shoulder disorder and to provide a depiction of service-connected disability attributable to the right knee.  The claims folder must be provided to and reviewed by the examiner(s).  All indicated tests and studies, to include X-rays, should be performed, and all findings should be set forth in detail.  

The VA examiner or examiners should advance an opinion address whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified chronic left shoulder disorder had its onset during active service; is related to the Veteran's inservice shoulder impingement versus tendonitis; or otherwise originated during active service?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

In evaluating the right knee, the VA examiner should provide a summary of all present symptoms and manifestations attributable to the service-connected right knee bursitis.  The examiner should report complete ROM findings for the affected joint.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of additional ROM loss due to any weakened movement, excess fatigability, or incoordination.  

3.  After the requested examination(s) has(have) been completed, the examination reports should be reviewed to ensure compliance with the directives of this remand.  The report(s) should be returned to the examiner or examiners if deficient in any manner.  

4.  Then readjudicate the issues on appeal in accordance with the discussion above in regard to the issues of entitlement to service connection for a left shoulder disorder and for an increased (compensable) rating for right knee bursitis.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) which addresses the issue(s) on appeal.  The Veteran should be given the appropriate opportunity to respond to the SSOC.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


